Citation Nr: 1429012	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  01-05 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  He died in February 1995 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In an October 2001 decision, the Board denied the appellant's claim to reopen entitlement to service connection for the cause of the Veteran's death.  The appellant filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  In an April 2003 Order, the Court vacated the October 2001 Board decision, and remanded the case to the Board for further proceedings consistent with its Order.  In May 2003, the Court entered Judgment in the appeal.  Thereafter, in an October 2003 Order, the Court recalled a July 2003 mandate.  Then, in a June 2004 Order, the Court vacated the October 2001 Board decision and remanded the case to the Board for further proceedings consistent with its Order.  This matter was remanded again in September 2008.  

In June 2010, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2013).  The record reflects that the VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's June 2010 request.  The opinion, received in August 2010, has since been associated with the Veteran's claims file.

In April 2011, the Board granted the appellant's petition to reopen the claim for entitlement to service connection for the cause of the Veteran's death, and remanded the underlying issue for further procedural development.  In February 2012 the Board denied the appellant's claim for service connection for the cause of the Veteran's death.  The appellant appealed this decision to the Court, and in a September 2012 Order, the Court vacated the February 2012 Board decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion).  Upon further review of the Veteran's claims folder, the Board determined that additional evidentiary development was necessary and in a September 2013 letter, the Board sought another advisory medical opinion from the VHA.  The record reflects that the VHA obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's September 2013 request.  Three opinions, date stamped as having been received in December 2014, have been associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in February 1995 and that the immediate cause of death was metastatic squamous cell carcinoma of the esophagus.  

2.  At the time of the Veteran's death, service connection was in effect for PTSD, evaluated as 10 percent disabling, and scars, posterior chest, residual shell fragment wounds (SFW), evaluated as noncompensably disabling.  

3.  Esophageal cancer was not manifested in-service or within the first post-service year (or, indeed, until many years thereafter) and was not due to or aggravated by any other service-related incident, to include Agent Orange exposure.  

4.  A service-connected disability was not the immediate or underlying cause of the Veteran's death, nor was a service-connected disability etiologically related to the cause of the Veteran's death.  




CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service. 38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. § 3.312 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (and its implementing regulations at  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  

Further, in Dingess v. Nicholson, the Court held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the Veteran with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the Veteran of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.  

Certain additional VCAA notice requirements may attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

In September 2008, this matter was remanded in order to afford the appellant appropriate notice pursuant to the VCAA, as well as the requisite Dingess and Hupp elements.  In March 2009, the appellant was issued a letter which notified her of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  The notice complied with the specificity requirements of Dingess, identifying the five elements of a service connection claim.  The notice also complied with Hupp, in that it included a statement of the conditions; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and, an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless.  Although the notice provided to the appellant in March 2009 was not given prior to the first AOJ adjudication of the claim, the notice was provided subsequent to Court Order and Board Remand, and the purpose of the Remand was to provide sufficient notice under the applicable provisions.  The contents of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and the case law discussed herein above.  Likewise, the appellant has not alleged any prejudice as a result of an untimely or deficient VCAA notification, nor has any been shown.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)( (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2008 and April 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In accordance with the remand instructions, all notification and development action required by the VCAA have been fully complied with, and the RO had an opportunity to review the expanded record, which included additional records submitted in January 2011, before readjudicating the appellant's claim in the December 2011 Supplemental Statement of the Case (SSOC).  In addition, the evidence of record contains the Veteran's service treatment records, private treatment records, the Veteran's death certificate, two opinions from a private physician, a medical opinion pertaining to another Veteran, treatises and journal articles which focus on the relationship between dioxin and cancer and several VA medical opinions.  There is otherwise no indication of relevant, outstanding records which would support the appellant's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1) - (3).  

The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  In June 2010 and September 2013, VHA medical expert opinions were obtained in August 2010 and December 2014, respectively, and the appellant was given an opportunity to respond.  The Board finds that collectively, these medical reports are adequate for purposes of rendering a decision in the instant appeal.  38 C.F.R. §4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  They reflect that the physicians reviewed the Veteran's past medical history, took into account the private medical opinions and medical treatise evidence and rendered appropriate opinions consistent with the remainder of the evidence of record.  The medical experts also provided complete rationales for the opinions stated, relying on the complete record, including the appellant's reports, as well as medical literature and other medical opinions.  When considered with the other evidence of record, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue on appeal has been met.  38 C.F.R. §3.159(c)(4).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

Applicable law provides that service connection will be granted for disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, navel, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  Moreover, it is provided that the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, with an exception not applicable to this case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  These diseases include chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The Veteran died in February 1995, at the age of 52.  According to his death certificate, his death was caused by metastatic squamous cell carcinoma of the esophagus.  The appellant asserts that the Veteran's fatal esophageal cancer was a result of his exposure to herbicides in Vietnam.  The Veteran's personnel records reflect that he served in the Republic of Vietnam from October 1969 to October 1970.  This shows that he served in Vietnam during the applicable time period, and thus he is presumed to have been exposed to herbicide agents in service.  38 U.S.C.A. § 1116(f) (West 2002).  

However, esophageal cancer has not been recognized by VA as a disease associated with exposure to herbicides.  Indeed, the Secretary of the VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); see also Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  Post-service medical records reflect that a diagnosis of adenocarcinoma of the esophagus was rendered in November 1993.  The Veteran's death certificate shows that he died in February 1995 of metastatic squamous cell carcinoma of the esophagus.  The Secretary has clarified that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for esophageal cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (June 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010); Notice, 75 Fed. Reg. 81332-81335 (December 27, 2010).  Thus, despite the Veteran's presumed exposure to an herbicide agent, presumptive service connection under 38 C.F.R. § 3.307(a)(6) is not for application for esophageal cancer.  

For these reasons, the Board finds that the presumptive regulatory provisions regarding exposure to Agent Orange are not applicable with regard to this disability.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).  Therefore, presumptive service connection for the cause of the veteran's death as a result of exposure to herbicides must be denied.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The "positive" evidence on this issue includes the April 1995 and September 2000 statements issued by the Veteran's private physician, M.S., M.D.  The appellant has also submitted a February 2008 VA medical opinion proffered on behalf of a different Veteran and medical journal articles which provide suggestive evidence of a correlation between herbicide exposure and the Veteran's subsequently developed esophageal cancer.  The "negative" evidence on this issue includes the August 2010 medical opinion issued by VA oncologist, O.P., M.D., and the three medical opinions issued by M.A., M.D., a VA specialist in oncology and internal medical - all of which were date-stamped as received in December 2014.  The Board notes that both these physicians reviewed the Veteran's medical records before rendering their conclusions, and Dr. A. had an opportunity to review the medical literature and treatise evidence before issuing his opinion.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Accordingly, the Board has reviewed the evidence of record to determine if service connection on a direct basis is warranted.  In that regard, the Board notes that the Veteran's service treatment records are completely absent for any complaints or diagnoses related to cancer of the esophagus.  

As detailed, cancer of the esophagus was initially diagnosed in 1993, approximately 23 years after the Veteran's separation from service.  Based on service treatment records being void of a diagnosis of cancer of the esophagus, and an initial diagnosis of such disability more than two decades after the Veteran's separation from service, there is no evidence to support a finding that cancer of the esophagus manifested in service or within the first post service year.  The Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

At no point during the appeal has the appellant contended or suggested that the Veteran's death was caused or hastened by his service-connected injuries.  Indeed, the appellant primarily contends that the Veteran developed esophageal cancer as a result of his herbicide exposure in service.  The 2006 Institute of Medicine (IOM) studies (hereinafter referred to as Update 2006) have been found by VA to be inadequate and/or insufficient to support an association between esophageal cancer and Agent Orange.  In this regard, the Board notes that whenever the VA Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of NAS reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  In July 2007, the NAS issued Update 2006.  With respect to esophageal cancer, NAS found that no new data had emerged since Update 2004 to alter the conclusion that the cumulative evidence of such an association between esophageal cancer and Agent Orange is inadequate or insufficient.  See 75 Fed. Reg. 32540, 32543 (June 8, 2010).  

In an April 1995 letter, Dr. S. explained that the Veteran developed squamous cell carcinoma of the mid esophagus, which was originally staged "a T3,N1, stage III" and subsequently underwent an esophagogastrectomy, the findings of which revealed evidence of metastatic disease.  Dr. S. noted that this metastatic disease led to the Veteran's death on February 20, 1995.  According to Dr. S., this disease was primary to the esophagus rather than the respiratory tract, and many carcinogens of the respiratory symptoms, to include tobacco smoke particularly, "have been common predisposition to esophageal cancer" as well.  Based on his experience and medical knowledge, Dr. S. determined that it was possible that exposure to Agent Orange may have been a factor in the Veteran's cancer.  In correspondence dated in September 2000, Dr. S. reiterated statements he made in his April 1995 letter, and concluded that it was as likely as not that exposure to Agent Orange may have been a factor in the Veteran's cancer.

In an August 2010 letter, a medical oncologist, O.P., M.D., reviewed the Veteran's claims file and noted that the National Academy of Sciences (NAS), after reviewing the pertinent studies, did not find an association between exposure to herbicides and the development of esophageal carcinoma.  Dr. P. further noted that his own review of recent medical literature "did not identify either, the exposure to herbicides as risk factors for development of esophageal cancer."  Dr. P. acknowledged the letters issued by Dr. S., and specifically statements made by Dr. S. indicating that carcinogens of the respiratory system, to include tobacco smoke, are risk factors for esophageal cancer.  However, according to Dr. P., the fact that Agent Orange can cause lung cancer but not esophageal cancer is "not unexpected."  He explained that 

"hundreds of agents synthesized in the laboratory or extracted from plants...have strong biological activity on certain organs or tissues but not on other tissues, even when those tissues and organs are in close proximity or have similar structure as the lung and esophagus do."  

Since this August 2010 letter was associated with the claims file, the appellant has submitted additional evidence into the record pertinent to the issue on appeal.  Namely, she submitted articles purporting to support a relationship between Agent Orange and esophageal cancer.  One particular article provides information regarding the components which comprise the Dioxin chemical compound.  This article indicates that dioxin is an organic chemical consisting of a pair of benzene rings, two oxygen atoms and four chlorine atoms.  
See Appendix B, also referenced as http://www.en.wikipedia.org/wiki/Dioxin.  

Another medical article focused on a clinical study detailing the relationship between benzene exposure and the potential development of leukemia and various other types of cancers.  Results from this clinical study revealed an elevated risk for leukemia in benzene exposed workers, and provided evidence suggestive of a correlation between benzene exposure and the development of stomach, liver, esophagus, intestine and nasopharyngeal cancer.  See article entitled "A Retrospective Cohort Study of Leukemia and Other Cancers in Benzene Workers."  Another medical article entitled "Mortality among Benzene-exposed Workers in China" focused on a clinical study which followed a group of benzene-exposed and non benzene exposed workers for a period of ten years or more, the results of which revealed increased mortality due to lymphatic and hematopoietic malignancies and lung cancer associated with increased exposure to benzene.  These results also provided evidence suggestive of possible associations between certain causes of death, such as nasopharyngeal and esophageal cancer, and benzene exposure.  

The appellant also submitted a February 2008 VHA medical opinion that was issued in another unrelated case in which a veteran was seeking service connection for his myelodysplasia/acute leukemia.  In this particular opinion, the physician, upon reviewing the medical evidence before him, explained that the chemical structure of Agent Orange was composed of benzene rings and benzene was a known causative agent of acute myeloid leukemia.  The physician referenced several medical articles in reaching this conclusion.  Based on his medical knowledge, his review of the medical literature and his review of the evidence, the physician determined that the veteran's exposure to "dibenzo-p-dioxins (Agent Orange & solvents)" while serving in Vietnam was associated with his myelodysplasia/leukemia.  According to the physician, it was as likely as not that exposure to Agent Orange also involved exposure to the effects of its components, namely the benzene constituents - a chemical component that was causative of myelodysplasia/leukemia.  As such, the physician found that that particular veteran's current diagnosis was as likely as not, by the weight of current medical data, attributable to his Agent Orange/solvent exposure during his service in Vietnam.  

In light of the additional medical evidence providing background medical information concerning the chemical structure and components of Agent Orange, as well as evidence suggestive of a possible link between exposure to the benzene 

compound and various forms of cancer, in September 2013, the Board requested a medical advisory opinion from an oncologist, and specifically asked the designated oncologist to address the likelihood that the Veteran's squamous cell carcinoma of the esophagus is related to his military service, to include his in-service exposure to Agent Orange and/or exposure to benzene or benzene rings that comprise the organic Agent Orange chemical.  

In the first of three separate opinions, Dr. A. described the chemical components which comprise Agent Orange, and specifically noted that

 "[a]gent orange is composed of a 1:1 mixture of the phenoxy herbicides 2,4-dichlorophenoxyacetic acid (2,4-D) and 2,4,5-trichlorophenoxyacetic acid (2,4,5-T).  The 2,4,5-T used in agent orange was contaminated with 2,3,7,8-tetrachlorodibenzodioxin (TCDD) as a manufacturing byproduct.(1,2)  The carcinogenesis of Agent Orange is attributed to this dioxin compound. (3)  TCDD acts by way of the Aryl Hydrocarbon receptor which is present in all cells. (4)  This receptor is a transcription factor which affects the expression of certain genes in the cell. (5)  TCDD is not mutagenic or genotoxic.  It causes cancer by promoting the carcinogenesis initiated by other compounds. (6,7)  TCDD is a member of a family of polychlorinated dibenzodioxins.  Dibenzodioxins are composed of two benzene rings jointed by oxygen bridges.  Dioxins are absorbed primarily through dietary intake of fat and are stored in the body's fat with a half-life of 8 years and are not readily metabolized or excreted. (8)."  

Dr. A. described the benzene ring as something that is "ubiquitous and embedded in the molecular structure of numerous organic compounds, many of which are synthesized in the body itself."  He further noted that chemicals containing the benzene ring include aspirin, estrogen, melatonin, tyrosine (an amino acid), dopamine (a neurotransmitter in the brain), and benzodiazepine drugs including valium, tryptophan (an amino acid), and phenyalanine (an amino acid).  According to Dr. A., there is no serious contention that these chemicals cause cancer, and in fact, most of these chemicals are required by the body to function and grow, while others are "universally used medications."  In providing this explanation, Dr. A. also included the chemical formula structure for benzene, TCDD, aspirin, estrogen, tyrosine, and valium, and noted that if a compound contained a benzene ring embedded within it, as is the case for TCDD, it in no way indicates that the chemical will have the same toxicity as benzene.  

Dr. A. also addressed the February 2008 medical opinion which related the veteran's myelodysplastic syndrome to his benzene exposure, and noted that "the embedded benzene ring is not chemically equivalent to the isolated, pure benzene molecule" and therefore, any "argument that TCDD caused that particular veterans myelodysplasia because benzene can cause this condition is unfounded."  

Dr. A. concluded his opinion by noting that VA had already answered any questions regarding the association of esophageal and other gastrointestinal cancers with Agent Orange exposure.  According to Dr. A., the most recent update issued by the IOM in 2010 shows that gastrointestinal cancers (including the colon and esophagus) are characterized as "[i]nadequate/insufficient evidence to determine whether an association exists."  Based on his review of the medical evidence, journal articles, and clinical studies, Dr. A. claimed to believe there to be a "50 [percent] probability that [the Veteran's] esophageal cancer is related to his Agent Orange exposure, in particular with respect to the benzene ring that is part of the Agent Orange molecules."  In the second opinion submitted, Dr. A. reiterated the same exact same points made in the first opinion, but did not provide an opinion with regard to whether the Veteran's esophageal cancer was related to his herbicide exposure.  In the third submission, Dr. A. once again restated the same points made in the first two opinions, but in his concluding statement, Dr. A. opined that there was no compelling evidence that Agent Orange caused the Veteran's esophageal cancer simply because the benzene structure is embedded in the molecules within Agent Orange.  

The Board acknowledges the February 2014 letter issued by the appellant's representative seeking a clarifying opinion from Dr. A.  Although it appears as though, in his first opinion, Dr. A. determined there to be potential connection between the Veteran's esophageal cancer and his herbicide exposure, he submitted a second letter (along with several duplicates of this same letter) which did not contain an etiological opinion, and a third letter wherein he clarified that the there was no compelling evidence that Agent Orange caused the Veteran's esophageal cancer.  Although all these letters are date-stamped as having been received at the Board in December 2014, the arrangement of the letters and the way in which they are organized within the claims file reflects that the third opinion submitted is the most recent one issued by Dr. A.  Moreover, regardless of the order in which the letters were received, each opinion submitted references the same medical facts, principles and clinical studies - the findings of which do not demonstrate a correlation between herbicide exposure and the development of esophageal cancer.  In reading these opinions,  the Board finds that Dr. A. has provided a medical reasoning and basis that underlies a negative conclusion rather than a positive conclusion.  First, in discussing the various organic compounds containing the benzene ring, Dr. A. pointed out that there was no serious contention that these chemicals cause cancer.  Dr. A. further elucidated the differences between exposure to benzene as opposed to exposure to benzene rings embedded within a compound, and noted that the presence of a benzene ring within a compound does not reflect that this chemical will carry the same toxicity as benzene.  In addition, Dr. A. addressed the February 2008 medical opinion and discussed why the reasoning relied upon in relating that particular veteran's myelodysplastic syndrome to his benzene exposure was not sound.  Finally, Dr. A. referenced the most recent IOM study issued in 2010, which still determined there to be inadequate and insufficient evidence to determine any existing association between the gastrointestinal cancers, to include cancer of the esophagus, and Agent Orange exposure.  In light of the evidence relied upon, and the medical facts and principles highlighted by Dr. A., the Board finds that all three opinions would lead any reader to conclude that the evidence does not support an association between the Veteran's esophageal cancer, and his in-service herbicide exposure.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that the preponderance of the evidence is against the claim in this matter because the positive opinions of record are less probative and persuasive than the negative opinions of record.  First, the April 1995 and September 2000 opinions of Dr. S. are phrased in vague and speculative terms.  Indeed, Dr. S. determined that "it was possible that [the Veteran's] exposure to Agent Orange may have been a factor in the Veteran's cancer."  However, the Board finds that this opinion suffers from a lack of specificity and certainty.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Although Dr. S. used the term "at least as likely as not" in the September 2000 statement, he still qualified the statement by stating that Agent Orange "may" have been a factor in the Veteran's cancer.  The Court has held that the use of such equivocal language makes a statement by an examiner speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by a physician is too speculative); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  

Dr. S.'s opinion is further weakened by the fact that he did not reference or cite to any research materials or clinical studies in support of his opinion.  This is particularly problematic where his medical determinations were contradicted by the August 2010 VA physician.  In this opinion, Dr. P. addressed the April 1995 and September 2000 opinions issued by Dr. S., and specifically noted that Dr. S. did not reference any study or facts in support of his conclusions, "because such studies did not exist."  Dr. P. further noted that the fact that Agent Orange can cause lung cancer but not esophageal cancer is not to be unexpected and provided a clear medical explanation as to the basis for this distinction.  According to Dr. P., the "cornerstone of [the] practice of medicine, in this country is evidence-based medicine" and "[Dr. S's] statement without supporting studies can not be accepted as evidence."  Indeed, Dr. P. could not find any medical evidence to support an association between exposure to herbicides and esophageal carcinoma.  Given the equivocal language and the contradictory information presented regarding the medical evidence upon which Dr. S. based his opinion, the Board finds that it has no probative value.  

The Board has also given consideration to a February 2008 VA medical opinion proffered on behalf of a different Veteran and submitted in support of the appellant's claim of service connection for the cause of the Veteran's death.  However, this positive etiological opinion relates a different veteran's benzene exposure with his acute leukemia.  As such, this opinion contemplates a completely different set of medical facts and principles, as well as a completely different and unrelated medical history and diagnosis.  The Veteran in this case did not have leukemia, and in issuing the February 2008 opinion, the examiner was reviewing the medical history of a different veteran.  Such opinion does not constitute proof of actual direct causation, but rather provides that in a separate scenario, an examiner found a positive etiological relationship been herbicide exposure and the development of another veteran's myelodysplasia/leukemia.  As such, the Board finds that the February 2008 VA opinion essentially amounts to treatise evidence in support of the claim.  The Board notes that such generic texts, which do not address the facts in this particular Veteran's own case, and without a sufficient degree of medical certainty, do not amount to competent medical evidence of causality.  Sacks v. West, 11 Vet. App. 314, 317 (1998) (citing Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); Wallin v. West, 11 Vet. App. 509 (1998).  

Furthermore, in the December 2014 opinion, Dr. A. addressed the February 2008 VA medical opinion, and clarified the distinction between organic compounds containing a benzene ring versus benzene itself.  Essentially, Dr. A. found the February 2008 VA medical examiner's opinion relating the development of the veteran's acute leukemia to his benzene exposure to be invalid predominantly because a compound containing a benzene ring embedded in it, such as TCDD, does not indicate that the chemical will have the same toxicity as benzene, and is therefore not expected to have the same carcinogenic profile as benzene.  When reviewing the February 2008 medical opinion, Dr. A. acknowledged that the Veteran's myelodysplastic syndrome had been attributed to his benzene exposure.  According to Dr. A., the embedded benzene ring is not chemically equivalent to the isolated pure benzene molecule, and therefore, any argument that TCDD caused myelodysplasia due to the benzene component was unfounded.  

Likewise, the Board acknowledges the other medical treatise evidence and journal articles submitted by the appellant pertaining to the relationship between benzene and dioxin exposure and the development of various forms of cancer.  But, both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  Although the studies of record discuss the relationship between dioxin/Agent Orange/herbicides and different cancers, and further allude to a possible association between the development of esophageal cancer and benzene exposure, the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  See Sacks v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, the appellant has not submitted an opinion from a medical professional to accompany the treatise evidence.  The February 2008 medical opinion pertains to a different veteran and contains an unrelated medical history, thus as discussed hereinabove cannot provide the basis for causation.  

In the opinions submitted in December 2014, Dr. A. also had an opportunity to review the medical treatise evidence and journal articles described above and still concluded that there was no compelling evidence that Agent Orange contributed to the Veteran's esophageal cancer due to the fact that the benzene structure is embedded within the Agent Orange molecule.  In reaching this opinion, Dr. A. provided a very detailed explanation regarding the structural formula and chemical components comprising Agent Orange, and how these components operate when embedded within the molecular structure of various organic compounds.  Dr. A. acknowledged that Agent Orange contains the component TCDD, and the carcinogenesis of Agent Orange is attributed to this dioxin compound.  Dr. A. further explained that TCDD was a member of a family of polychlorinated dibenzodioxins, which are composed of two benzene rings joined by oxygen bridges.  However, according to Dr. A., the benzene ring is "ubiquitous and embedded within the molecular structure of numerous organic compounds, many of which are synthesized in the body itself" and there is no serious assertion that these compounds cause cancer.  According to Dr. A., the presence of a benzene ring embedded within a compound, such as TCDD, does not imply that the chemical has the same toxicity as benzene.  Dr. A. further relied on the most recent 2010 IOM study issued by the NAS, which found that the medical evidence of record was inadequate and insufficient to conclude whether an association existed between gastrointestinal cancers, to include cancer of the colon and esophagus, and herbicide exposure.  Based on his review of the claims file and medical treatise evidence, as well as his understanding of existing medical principles and facts, Dr. A. found no compelling evidence that herbicide exposure caused the Veteran's esophageal cancer.  

The Board concludes that the August 2010 VA opinion, in conjunction with the third December 2014 opinion issued are adequate upon which to base a determination and are more probative and persuasive than the "positive" opinions and evidence noted above.  These VA opinions are phrased in unambiguous language and cite to specific medical treatise and medical research which supports the conclusion that there is no relationship between esophageal cancer and Agent Orange exposure.  Moreover, the August 2010 VA opinion addressed the positive opinion issued by Dr. S. and found that the conclusion that the Veteran's herbicide exposure may have contributed to the development of his esophageal cancer is not supported by any medical studies or facts, and does not hold any weight when confronted with existing medical evidence and clinical studies which did not find an association between the exposure to herbicides and the development of esophageal carcinoma.  In the December 2014 opinion, Dr. A. had the opportunity to review the recently submitted medical treatise evidence and found no persuasive evidence associating the Veteran's Agent Orange exposure, to include any exposure to the benzene rings comprising the Agent Orange compound, to the development of his esophageal cancer simply because the benzene structure is embedded within the Agent Orange molecule.  In reaching this conclusion, Dr. A. noted that the presence of the benzene ring on the TCDD compound found in Agent Orange in no way indicates that the chemical carries the same toxicity as benzene.  Dr. A. further noted that there was no serious contention that chemicals containing the benzene ring cause cancer, and referenced the most recent study issued by the IOM which did not show a correlation between exposure to herbicides and esophageal cancer when rendering his conclusion.  Thus, in this case, when weighing the evidence of record, the Board finds the medical opinions of the August 2010 and December 2014 VA physicians more probative on the question of medical nexus with respect to any relationship between the Veteran's esophageal cancer and his in-service herbicide exposure.   In so finding, the Board reiterates that the VA physicians 'opinions were based on a complete review of the claims file, and included extensive rationales in support of the opinions reached that includes references to pertinent medical literature articles and clinical studies in support of their conclusions.  

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and his service, to include her belief that his fatal cancer, was incurred in service as a result of his in-service herbicide exposure.  However, this case at hand is not the type of situation discussed in Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) and a number of other related cases holding that lay evidence may be sufficient to establish this required nexus (i.e., link) between the Veteran's military service and his disability and/or death.  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372, 1377  (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Although the appellant is competent to report her observations on the Veteran's medical symptoms and discomfort during his lifetime, she is not competent to render a medical opinion addressing the etiology of his esophageal cancer, without evidence showing that she has medical training or expertise.  See 38 C.F.R. § 3.159(a)(1), (2); See also Jandreau at 1377 (Fed. Cir. 2007).  She does not meet any of the three exceptions for competent lay evidence as listed under Jandreau.  

As the condition which caused or contributed to the Veteran's death was not shown in service, and the records contain no indication of a possible link between his death and active military service or any service-connected disabilities, the Board finds that the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  While the Board recognizes the Veteran's honorable service, and sympathizes with the appellant's loss of her husband, the Board finds that the Veteran's death was unrelated to service, unrelated to a service-connected disability, and unrelated to herbicide exposure.  In light of the above, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the benefit of the doubt doctrine does not apply and the claim is denied.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


